Case 1:20-po-01045-TCB
             Comawfivw^tii Document 1 Filed 07/10/20 Page 1 of 1 PageID# 1



               >00t1« 5851725 005026
                                                    ••


                mUi. QABQR FOLOES
               PO BOX 16100
               ALBXAMDRIA   VA                     22302-8100




              PleQard dumber. ROl'21^377                               Expires; 11/30/202Q




                           ;.:r; •


                  ■ I   United States District Court, cvBLocationcpda
                                     VIplitiiQiT Ni^ce                              ^ijC
                   -|Violation Number .                       Officer Nama(Print)                Officer No.
                    i ■■
                        7881976                               G ■                                  U'                     -si
                        YOU ARE CHARGED W TH THE FOLLOWING VIOLATION 00
                    I Date end Tlnie of Offense           '   O^ense Charged aCFR pudc ■ a state Code                     CO
                                                                                                                          h-^
                                                                                                                          CD
                    ■ Place of Offsnse                                                                                -J

                           BcP,                                         fX                                                <T>

                   ■ Offense Description:.Factual Basis for.Charge °                                               HAZMATo




                        pEFENDANT1N.F0RMAlONl
                   ItibstNamd             .       . j -. j ,




                                                                                                                     CMVn

                   Tag No.      ..   V.                                     Make/Model         PASS □



                    A □ IF BOX MS GHBCKED. YOO                          fep lF BOX B IS|CHECKED, YOU MUST
                               MUST APPEAR.!N<CO.URT; SEE                   PAY AMOUNT INDICATED BELOW
                               iNSTRUCTiONS {on baok ofyeUdw^p^
                                                                            ORAPPEARjlN COURT.
                                                                            SEE^tNSTRUCriONS (on bsckH^yellow copy).
                                                                                           1         ^
                                                                                                  Foifsiture Amount
                                                                                      + $30 Processing Fee
                                      PAyCTHlS^lli^NT-r^                                         Total Collateral Due


                                                                                                         date by mail.)
                  [(^urt AddreJE' ~


                                                                                               Time^h;j
